I think the rule applied in Parker v. Dendy, 203 Ark. 188,157 S.W.2d 48, should be applied here. There it was held that the right of an infant to redeem from a mortgage foreclosure sale does not inure to the benefit of adult co-tenants who were properly before the court, and whose rights were barred by the foreclosure sale, and that if the mortgagee offers to permit an infant to redeem his interest by paying his pro rata part of the obligation, the court should not set aside the decrees for sale and confirmation. Here the only complaint of the tax title holders is that the redemption should be confined to the interest of the minors so they must be held to consent to such redemption upon the payment of the pro rata part of the money due.
Here there was a tax sale and deed to the state and a confirmation thereof which barred the rights of the adults. The state sold to the appellants. There is no reason why the rule as to redemption from mortgages should not be applied here. Whether it should be applied where the tax title is still in the state need not be decided until such a case arises. Certainly the objection that the state cannot, or ought not, be made a co-tenant does not apply where the state has no interest.
The decision in this case again ruins any chance that tax titles can be made merchantable. Many cases in the reports reflect what title attorneys know from experience — that it is frequently impossible to learn of the existence of all the heirs. When it is possible to be sure that all the title except a small fraction has been obtained, purchasers and users of lands can afford to develop same and be reasonably certain they are not taking too *Page 448 
great a risk. Under the rule adopted here, no one can afford to develop and place in use any tax title land within any reasonable time after purchasing same.
The decree in this case is further erroneous in this: The other co-tenants are not parties. The decree directs "that each of said co-tenants shall contribute his or her proportionate part of the cost of redemption." This is void as to persons not parties to the suit. I know of no authority for any court to authorize the use of a minor's funds to redeem land for co-tenants and to take a chance, no matter on what security, of getting the money back. Where the co-tenants are not parties and have not placed in the hands of the court their share of the money, the redemption should be confined to the interest of the minors.